113 T.C. No. 31



                UNITED STATES TAX COURT



           WILLIAM D. LITTLE, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 24598-97.                     Filed December 29, 1999.



     P was the personal representative of D’s estate.
During administration of the estate, P received
information indicating possible income tax liabilities
of the estate. P gave this information to the estate’s
lawyer, who erroneously and repeatedly advised P that
the estate had no tax liabilities and advised P to make
disbursements and distributions. P, acting in good
faith, followed this advice and eventually closed the
estate without paying the estate’s income tax
liabilities. R determined that P is liable for the
estate’s unpaid income tax liabilities under 31 U.S.C.
sec. 3713(b) (1994), which generally imposes personal
liability on a fiduciary who pays others before paying
claims of the United States. Liability under 31 U.S.C.
sec. 3713(b) has been judicially limited to situations
where a fiduciary knowingly disregards debts due to the
United States.
                                - 2 -


          Held: A fiduciary who reasonably and in good
     faith relies on an attorney’s legal advice that there
     are no debts due to the United States before paying
     other claims has not knowingly disregarded debts of the
     United States. P is not liable for the income tax
     liabilities of the estate under 31 U.S.C. sec. 3713(b).

     Michael M. Sayers, Michael W. Newport, and Brian K. Rull,

for petitioner.

     Robert J. Burbank, for respondent.



     RUWE, Judge:   Respondent determined that petitioner, in his

capacity as a fiduciary of the estate of Jerry J. Calton, is

personally liable under 31 U.S.C. section 3713(b) (1994) for the

estate's unpaid income tax liabilities in the amount of

$63,734.53, plus interest1.   The amounts of the unpaid income tax

liabilities of the estate are not in dispute.

     Petitioner acknowledges that he permitted all the estate’s

assets to be paid out to creditors and beneficiaries before the

estate's income tax liabilities had been paid.    Petitioner

disputes personal liability for these income tax liabilities on

the ground that he did not have knowledge of the estate's unpaid

taxes prior to disbursing the estate's assets.

     1
      The income tax liabilities of the estate are as follows:
                                                 Additions to Tax
         Year                    Tax             I.R.C. sec. 6651
         1989                 $4,658.50              $2,071.03
         1990                 41,080.00              15,815.80
         1991                     52.00                  57.20
                                - 3 -


                          FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.

The stipulation of facts is incorporated herein by this

reference.   Petitioner resided in St. Louis, Missouri, at the

time he filed his petition.

     Jerry J. Calton (decedent) died intestate on October 1,

1989.   Petitioner and decedent had been personal friends.   Upon

being told of decedent's death, petitioner contacted Attorney

Michael Cady, who advised him to identify decedent's body and

suggested that petitioner act as personal representative.    Since

decedent had no close family members, and out of respect for

decedent, who had been his personal friend, petitioner agreed to

act as personal representative.    Petitioner is not a college

graduate and has had no prior experience in the administration of

an estate.   Petitioner was neither related to nor an heir of

decedent.

     Petitioner was appointed by the Probate Court of the City of

St. Louis to be personal representative of the estate on October

27, 1989.    On the advice of Mr. Cady, the estate engaged the

services of Roger Lahr, an attorney licenced in Missouri, to
                               - 4 -


provide legal services regarding the administration of the

estate.

     From November 2, 1989, to January 14, 1990, debts of the

estate in the total amount of $11,748.52 were paid by the estate.

These debts did not have priority over claims of the United

States.   During the period from June 13 to October 22, 1990,

additional nonpriority claims in the total amount of $5,460.51

were paid by the estate.   From February 22 to May 24, 1991, the

estate paid additional nonpriority claims of $8,830.30.

Petitioner made a distribution from the estate to beneficiaries

in the aggregate amount of $186,666.64 on June 6, 1991.   On

November 9, 1991, petitioner made a second distribution to

beneficiaries in the aggregate amount of $35,000.   On March 22,

1992, petitioner made a further distribution to beneficiaries

also in the aggregate amount of $35,000.   From November 1, 1989,

until August 25, 1995, the estate made various disbursements

totaling $48,732.02 to satisfy obligations that had priority over

the claims of the United States.   Petitioner disbursed a total of

$139.89 to the Internal Revenue Service in response to a notice

from respondent regarding an adjustment to decedent’s 1988 income

tax year.   The total of all disbursements and distributions by

the estate was $331,577.88.   All the disbursements and
                                 - 5 -


distributions from the estate were made on the advice of Mr.

Lahr.     Petitioner and Mr. Lahr had no actual knowledge of the

estate’s income tax liabilities at the time these disbursements

and distributions were made.2

        In January 1990, petitioner, in his capacity as personal

representative of the estate, received Forms W-2 and Forms 1099

for decedent which indicated that decedent had income in 1989.

In January 1991, petitioner also received Forms 1099 indicating




     2
      Both petitioner and Mr. Lahr were credible when they
testified to their ignorance of the tax liabilities in question.
Indeed, respondent had no objection to petitioner’s requested
findings of fact, which stated:

     Mr. Lahr was unaware of and ignorant of the debts due
     the Government at the time distributions were made to
     beneficiaries.

     Petitioner was unaware of and ignorant of the debts due
     the Government at the time distributions were made to
     beneficiaries.
                                       - 6 -


income of the estate in 1990.3           Petitioner timely forwarded these

forms to Mr. Lahr, who repeatedly advised petitioner that,

because of the size of the estate, no taxes were due.

     In February 1992, respondent’s Kansas City Service Center

mailed a letter addressed to decedent proposing an income tax

liability for 1989.         In February 1993, the Kansas City Service

Center sent a notice of deficiency for 1989 that was addressed to

decedent.   A form letter proposing an income tax liability for

1990 was mailed addressed to decedent on March 1, 1993.                On June

7, 1993, a notice of deficiency for 1990 was mailed addressed to


     3
      In petitioner's capacity as personal representative of the
estate, he received the following Forms W-2 and Forms 1099 for
taxable years 1989 and 1990:

              Documents/Forms
            Received Jan. 1990            Payor              Amount
              Form W-2           Federal Reserve Bank        $54,137
              Form W-2P          Boatman's Nat. Bank           3,040
              Form 1099-G        Missouri Dept. of Revenue       647
              Form 1099-INT      Boatman's Nat. Bank             237
              Form 1099-INT      United Missouri Bank             76
              Form 1099-R        Thrift Plan for Employees     5,000
              Form 1099-R        Boatman's Bank                2,055
              Form 1099-R        Boatman's Bank                6,611
              Form 1099-R        Boatman's Bank                2,117
              Form 1099-R        Boatman's Bank                2,309
              Form 1099-R        Boatman's Bank                3,103
              Documents/Forms
            Received Jan. 1991            Payor              Amount
              Form 1099-R        Thrift Plan for Employees    96,485
              Form 1099-R        Retirement Plan, Federal     56,000
              Form 1099-INT      United Missouri Bank          2,072
              Form 1099-INT      United Missouri Bank          1,991
              Form 1099-INT      United Missouri Bank          1,990
              Form 1099-INT      United Missouri Bank          3,535
              Form 1099-INT      United Missouri Bank          3,347
              Form 1099-INT      United Missouri Bank          3,531
                                - 7 -


decedent.   These letters and notices were sent to petitioner’s

address, and petitioner received them.     When petitioner received

these items, he gave them to Mr. Lahr, who continued to advise

petitioner that the estate was not liable for any Federal taxes.

     Prior to closing the estate, in approximately May 1993, Mr.

Lahr engaged the services of Norman Dilg, a certified public

accountant, to review the administration of the estate.     Upon

review of the estate records, Mr. Dilg discovered that certain

income tax returns had not been prepared and filed for decedent

and the estate.   Mr. Dilg reconstructed the available financial

information and prepared and filed income tax returns in

September 1993 for decedent for the year 1989 and for the estate

for the years 1989, 1990, and 1991.     Each of these returns

reflected an unpaid balance due.   No payments accompanied the

returns.4

     Mr. Lahr and petitioner became aware of the estate’s unpaid

income tax liabilities for 1989, 1990, and 1991 when Mr. Dilg

informed them, sometime after May 1993 and before the returns

were filed in September 1993.   The only disbursements made after



     4
      The returns filed for the estate showed the following
unpaid taxes:
                  1989   $4,654
                  1990   41,080
                  1991       52

The 1989 return for decedent showed an unpaid tax of $2,798.
                               - 8 -


petitioner became aware of the estate’s income tax liabilities

were to pay debts that had priority over those due to the United

States.

     In November 1993, petitioner submitted a Form 656, Offer in

Compromise, to respondent.   The offer concerned both decedent’s

and the estate’s income tax liabilities and was accompanied by a

check drawn on the estate's checking account in the amount of

$17,586.07, which was the amount petitioner proposed to

compromise the liabilities for decedent’s 1989 income tax

liability and the estate’s income tax liabilities for 1989, 1990,

and 1991.   The Form 656 contained the following statement:    "This

offer in compromise of $17,586.07 represents the remaining value

of the estate.   There are no future sources of funds available."

Respondent did not accept the Offer in Compromise.   Several

months later, respondent returned the Offer in Compromise and the

uncashed check without any explanation.

     After petitioner informed Mr. Lahr and Mr. Dilg of the

returned offer and the uncashed check, they had a series of

meetings and conversations with representatives of respondent,

including a meeting with supervisory personnel of respondent.    As

a result of these conversations and meetings, Mr. Lahr and Mr.

Dilg believed they had negotiated a final resolution with

respondent.   Mr. Dilg and Mr. Lahr informed petitioner that the

matter had been resolved with respondent, resulting in the case
                                    - 9 -


being closed.   Petitioner was then advised by Mr. Lahr that there

was no tax liability to be paid by the estate and that it was

appropriate to pay out the remaining funds in the estate and to

close the probate case.      After receiving Mr. Dilg's and Mr.

Lahr's advice, petitioner used the remaining assets of the estate

to pay priority claims against the estate, and the estate was

closed.   In October 1995, a Statement of Account and Proposed

Final Distribution, signed by petitioner and Mr. Lahr, was filed

in the Probate Court of the Circuit Court, State of Missouri,

which showed that all assets of the estate had been distributed

and stated:   "All claims, expenses of administration and taxes

have been paid in full."

     On September 23, 1997, respondent determined that petitioner

was liable for income taxes and additions to tax due from the

estate and mailed a notice of liability to petitioner.

                                   OPINION

     Respondent argues that under 31 U.S.C. section 3713(b),

petitioner is personally liable for the estate’s unpaid income

tax liabilities.     Title 31 U.S.C. section 3713 provides:

     Section 3713.     Priority of Government claims

          (a)(1) A claim of the United States Government
     shall be paid first when–

                   *     *     *     *       *   *   *

                (B) the estate of a deceased debtor, in
           the custody of the executor or administrator,
           is not enough to pay all debts of the debtor.
                                     - 10 -


                   *      *      *     *      *   *    *

          (b) A representative of a person or an estate
     * * * paying any part of a debt of the person or estate
     before paying a claim of the Government is liable to
     the extent of the payment for unpaid claims of the
     Government.

     This section appears to impose strict liability on a

fiduciary who makes a disbursement which leaves the estate with

insufficient funds with which to pay a debt owed to the United

States.   However, courts have long departed from such a rigid

interpretation.    "[I]t has long been held that a fiduciary is

liable only if it had notice of the claim of the United States

before making the distribution."           Want v. Commissioner, 280 F.2d
777, 783 (2d Cir. 1960); see also Leigh v. Commissioner, 72 T.C.
1105, 1109 (1979).      Whether the fiduciary had notice is

determined by whether the executor knew or was chargeable with

knowledge of the debt.        "The knowledge requirement of 31 U.S.C.

sec. 192 [now 31 U.S.C. sec. 3713] may be satisfied by either

actual knowledge of the liability or notice of such facts as

would put a reasonably prudent person on inquiry as to the

existence of the unpaid claim of the United States."           Leigh v.

Commissioner, supra at 1110 (citing Irving Trust Co. v.

Commissioner, 36 B.T.A. 146 (1937); Livingston v. Becker, 40 F.2d
673 (E.D. Mo. 1929)).      To be chargeable with knowledge of such a

debt, the executor must be in possession of such facts as to "put

him on inquiry."       New v. Commissioner, 48 T.C. 671, 676 (1967).
                               - 11 -


"It is this knowing disregard of the debts due to the United

States that imposes liability on the fiduciary".    Leigh v.

Commissioner, supra at 1109-1110 (citing United States v.

Crocker, 313 F.2d 946 (9th Cir. 1963)).

     It is clear that petitioner had no actual knowledge of the

estate’s income tax liabilities at the time that he made

disbursements and distributions from the estate.    However,

respondent argues that petitioner's receipt of Forms W-2 and 1099

and subsequent notices would have put a reasonably prudent person

in petitioner's position on inquiry as to the existence of the

debts due to the United States for unpaid income taxes.

     We agree that the receipt of the tax information forms in

January 1990 and 1991 was sufficient to put petitioner on

inquiry.   However, petitioner, having been put on inquiry, acted

in a prudent and reasonable manner consistent with his fiduciary

duties.    Petitioner forwarded the forms to the estate’s attorney,

Mr. Lahr, and sought his advice.   Mr. Lahr informed petitioner

that because of the estate's size, the estate had no income tax

liabilities.   Mr. Lahr's legal advice was wrong.

     Petitioner continued to receive the same advice from Mr.

Lahr after giving him other notices from respondent that

indicated there might be unpaid income taxes for which the estate

might be liable.   It was not until the summer of 1993 when Mr.

Dilg was brought in and prepared and filed delinquent returns
                              - 12 -


that the tax liabilities in issue were discovered by Mr. Lahr.

But almost all the estate’s assets had already been distributed

by then.   As a result, on November 30, 1993, petitioner submitted

an Offer in Compromise and sent a check for $17,586.07, the

balance of the estate’s assets, to respondent.     The offer was not

accepted, and several months later respondent returned the check

to petitioner without explanation.     Petitioner immediately

informed Mr. Lahr.   Thereafter, Mr. Lahr and Mr. Dilg met with

representatives of respondent and erroneously concluded that

respondent would drop the tax claims against the estate.      They

informed petitioner of this, and Mr. Lahr advised petitioner to

make the final disbursements and to close the estate.       Relying on

the advice of the estate’s attorney and the certified public

accountant, petitioner closed the estate.

     A fiduciary who knows of a debt due to the United States

cannot delegate his responsibility to pay such a debt.      The act

of payment requires no legal expertise.     If a fiduciary delegates

to an attorney responsibility to make payment, he assumes the

responsibility for the attorney’s actions.     Under such

circumstances, failure to pay a debt due to the United States

gives rise to personal liability under 31 U.S.C. section 3713(b).

See Leigh v. Commissioner, supra at 1112-1113.     The question

presented here is different; the question is whether petitioner

had the requisite knowledge at the time that he was disbursing
                              - 13 -


funds to have knowingly disregarded debts due to the United

States.   It is this knowing disregard of the debts due to the

United States that gives rise to liability under 31 U.S.C.

section 3713(b).   See Leigh v. Commissioner, supra at 1109-1110.

     No cases involving 31 U.S.C. section 3713(b) have been

brought to our attention where the fiduciary was put on notice of

possible debts due to the United States, made reasonable inquiry

of legal counsel, and then relied in good faith on erroneous

legal advice that there were no such debts. Respondent relies on

New v. Commissioner, supra at 679, where we stated:

     If a fiduciary is put on inquiry, the fact that he
     inquires wrongly or haphazardly is not enough and is no
     defense. To absolve petitioner because his inquiry
     turned out to be inadequate would be to reward the
     careless fiduciary and to put a premium on rapid
     cursory investigations. Once a fiduciary is put on
     notice sufficient to put a reasonably prudent person on
     inquiry, he thereafter pursues a unilateral inquiry at
     his peril. Any other conclusion would make the
     fiduciary the final arbiter of what the estate owed in
     tax, a result entirely nullifying all effect of 31
     U.S.C. sec. 192.

     The situation described in the above quotation is clearly

different from the situation in the instant case.   The actual

facts in New are also distinguishable in that the fiduciary in

that case was himself an attorney with experience in the

administration of estates, and his unilateral inquiries regarding

tax liabilities were found to be severely flawed.

     Here, petitioner had no prior experience with the

administration of estates when he was put on notice of potential
                              - 14 -


income tax liabilities of the estate.   Had he determined on his

own that there were no tax liabilities or simply ignored this

notice and made no further inquiry, he would probably be

chargeable with notice of the tax liabilities.   However,

petitioner did not ignore the information about potential tax

liabilities.   Petitioner recognized that he did not have the

knowledge or experience to determine whether the estate owed tax.

He therefore gave the information to the estate’s licensed

attorney, who had been retained to advise petitioner in the

administration of the estate, and asked for advice.   Petitioner’s

inquiry was neither haphazard nor careless; rather it was the

prudent and reasonable thing to do.    Unfortunately, the attorney

came up with the wrong advice when he repeatedly told petitioner

that there was no tax liability.   But what more should petitioner

have done?   As the Supreme Court observed in United States v.

Boyle, 469 U.S. 241, 251 (1985):

     When an accountant or attorney advises a taxpayer on a
     matter of tax law, such as whether a liability exists,
     it is reasonable for the taxpayer to rely on that
     advice. Most taxpayers are not competent to discern
     error in the substantive advice of an accountant or
     attorney. To require the taxpayer to challenge the
     attorney, to seek a "second opinion," or to try to
     monitor counsel on the provisions of the Code himself
     would nullify the very purpose of seeking the advice of
     a presumed expert in the first place. See Haywood
     Lumber, [178 F.2d] supra, at 771. "Ordinary business
     care and prudence" do not demand such actions.

     Regardless of the culpability of the estate’s attorney in

failing to ascertain the estate’s income tax liabilities, the
                              - 15 -


facts before us support a conclusion that petitioner fulfilled

his duty of inquiry and was reasonable and acted in good faith in

following the attorney’s advice that no tax was due from the

estate.   In the unique circumstances of this case, we find that

petitioner lacked knowledge of the estate’s income tax

liabilities at the time he made payments from the estate’s assets

and did not knowingly disregard debts due to the United States.

We therefore hold that petitioner is not liable under 31 U.S.C.

section 3713(b) for the unpaid tax liabilities in question.



                                    Decision will be entered

                               for petitioner.